Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147047 & (42)                                                                                         Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  DOUGLAS MARTIN BENEDICT,                                                                                 David F. Viviano,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 147047
                                                                     COA: 311405
  SONIA AMOS WARCHOCK, BARBARA
  SAMPSON, AMY BONITO, ANTHONY KING,
  JOHN SULLIVAN, ROBERT AGUIRRE,
  DIRECTOR OF SOCIAL SECURITY OFFICE,
  ARUS JONES, PAROLE AGENT DIANA
  FALLONE, CARSON CITY CORRECTIONAL
  FACILITY WARDEN BILL JOINER, PAT
  GUERIN, BREE GLENN, and KIM YOUNG,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the March 21, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         t0826
                                                                                Clerk